DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Formula (4-5) for repeat unit “a” and Formula (2-1) for repeat unit “b” in the reply filed on 7/30/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to search the additional non-elected species defined in the Restriction requirement.  This is not found persuasive because of the reasons set forth in the Restriction requirement dated 6/24/2021 i.e. the structures claimed are not obvious variants of each other and the structure searches required to search the independent structures would be non co-extensive and create a significant search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, line 9, the variable “a” is referenced as “repeating unit “a”” (i.e. is a label) as well as being used to specify the molar or weight ratio of the monomer in the dopant polymer.  It is unclear to the Examiner which meaning is intended.  For purposes of examination, the term is taken as representing a molar ratio. 
In Claim 3, line 6, the variables “b’1” through “b’4” is referenced as a repeating unit (i.e. as a label) as well as being used to specify the molar or weight ratio of the monomer in the dopant polymer.  It is unclear to the Examiner which meaning is intended.  For purposes of examination, the term is taken as representing a molar ratio. 
In Claim 4, line 6, the variables “b’1” through “b’4” is referenced as a repeating unit (i.e. as a label) as well as being used to specify the molar or weight ratio of the monomer in the dopant polymer.  It is unclear to the Examiner which 
In Claim 5, line 5, the variable “c” is referenced as a repeating unit (i.e. as a label) as well as being used to specify the molar or weight ratio of the monomer in the dopant polymer.  It is unclear to the Examiner which meaning is intended.  For purposes of examination, the term is taken as representing a molar ratio. 
In Claim 6, line 5, the variable “c” is referenced as a repeating unit (i.e. as a label) as well as being used to specify the molar or weight ratio of the monomer in the dopant polymer.  It is unclear to the Examiner which meaning is intended.  For purposes of examination, the term is taken as representing a molar ratio. 
In Claim 7, line 5, the variable “c” is referenced as a repeating unit (i.e. as a label) as well as being used to specify the molar or weight ratio of the monomer in the dopant polymer.  It is unclear to the Examiner which meaning is intended.  For purposes of examination, the term is taken as representing a molar ratio. 
In Claim 8, line 5, the variable “c” is referenced as a repeating unit (i.e. as a label) as well as being used to specify the molar or weight ratio of the monomer in the dopant polymer.  It is unclear to the Examiner which meaning is 
Claim Interpretation
With respect to elected species of Formula (2-1) and Formula (4-5), a search of the prior art with respect to the Formula (4-5) structure has yielded no prior art with respect to a dopant copolymer containing the claimed structure. 
As such, the Examiner next selects the combination of Formula (2-1) and Formula (4-4) for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/0075875 (US ‘875).
As to Claim 1, US ‘875 discloses a conductive polymer material which is comprised of a pi conjugated conductive polymer and a dopant polymer (para. 0022) wherein the dopant 
    PNG
    media_image1.png
    125
    91
    media_image1.png
    Greyscale
(para. 0026) and 
    PNG
    media_image2.png
    96
    69
    media_image2.png
    Greyscale
(para. 0058) and 
    PNG
    media_image3.png
    96
    151
    media_image3.png
    Greyscale
(para. 0063) where when R2 a single bond and Z1 is an ester group (para. 0026) in the first monomer would read upon instant Claim 1, Formula (2-1) when X1 is an ester group and R4 is a single bond.  Further instant Formula (4-4) would read upon the third monomer listed above when m = 2 and Z = phenyl group and R2 is a single bond. The molar ratios of the first two monomers range from 0 to 1.0 (para. 0026,0028) and the third at 0 to 0.8 (para. 0076).   
As to Claim 2, see discussion of Claim 1 above. 
As to Claim 3, see discussion of Claim 1 above as the structure would read upon Formula (5-1) in the instant claim. 
As to Claim 4, see discussion of Claims 2 and 3 above. 
As to Claims 5-8, see discussion of Claim 1 above. 
As to Claim 9, US ‘875 discloses the dopant polymer has having a molecular weight of 1000 to 500000 (para. 0078). 
As to Claim 10, US ‘875 discloses the sum of the “a” repeating units as ranging from 0.2 to 0.8 (para. 0076) which 
As to Claim 11, US ‘875 discloses block copolymer configurations of the dopant polymer (para. 0072). 
As to Claim 12, the pi conjugated polymer can be comprised of various monomers including, for example, pyrrole (para. 0032). 
As to Claim 13, the Examiner notes the intended use language of the claim and notes the polymer composite of claim 1 could be used for the same purpose.  US ‘875 further discloses the composition can be used as a transparent electrode (para. 0040).  
As to Claim 20, US ‘875 notes the conductive composite can be formed as a transparent electrode on a substrate for a hole injection layer (para. 0113). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘875.
As to Claim 1, in the alternative to the 102 rejection above, US ‘875 is relied upon as discussed in the 102 rejection above, however, fails to specifically disclose a conductive polymer composition wherein the dopant polymer is as specified in Claim 1. 
As to the difference, it would have been obvious to one of ordinary skill in the art to select monomers and molar ratios from those generally disclosed in the reference as selection of elements from a list is within the level of the ordinarily skilled artisan. 
As to Claims 2-13 and 20, refer to 102 rejection discussion above. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 14-19 would be allowable pending resolution of the 112 issues raised above.  Specifically, none of the prior art discloses the use of the compound in formula (3) of Claim 14 in conjunction with the polymer composite of Claim 1 nor would it have been obvious to utilize said compound in the composite as the prior art does not suggest a specific utility or reasons for incorporating said compound into the composite of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 9/16/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761